DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 8 – 10, and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swindell et al. (US 2017/0269189).

Regarding claim 1, Swindell teaches (FIGs. 4A – 7):
A method for making a work environment safe using at least one electronic beacon (410) and an electronic tag (420) carried by an operator, said beacon and said tag being capable of communicating with one another using a communication scheduler implementing a communication management algorithm, 
wherein said work environment comprises at least one exclusion zone for said operator ([0057] – limited access areas), 

a) an initial configuration phase comprising the following steps: 
- beaconing in which said at least one electronic beacon is positioned in the work environment so as to delimit said exclusion zone (FIG. 5 – physical beacons 510 are placed in environment to define space); and 
- modelling the exclusion zone by generating a virtual safety cordon according to the positioning of said at least one beacon in the work environment (FIG. 7), 
b) followed by a subsequent use phase comprising the following steps: 
- measuring the distance of the electronic tag relative to said at least one beacon (620); 
- determining the relative position of said operator in the work environment according to the measured distance (630 – 640); and 
- generating, via said tag, a warning signal for said operator when said operator crosses said virtual safety cordon ([0059]).
Regarding claim 2, Swindell teaches:
The method according to claim 1, wherein the beaconing step comprises positioning a single electronic beacon to delimit the exclusion zone in order to generate, during the modelling step, a virtual safety cordon in the form of a virtual circle, the radius whereof corresponds to a determined safety distance around said beacon ([0056]).
Regarding claim 3, Swindell teaches:
The method according to claim 1, wherein the beaconing step comprises positioning at least two beacons at the periphery of said at least one exclusion zone in order to generate, during the modelling step, a virtual safety cordon in the form of a corridor comprising at least one segment defined by said at least two beacons (FIG. 5, 530, 532).
Regarding claim 4, Swindell teaches:
The method according to claim 1, wherein, during the measuring step, the distance between said electronic tag and each beacon is measured (FIG. 6).
Regarding claim 6, Swindell teaches:
(FIG. 6, 7).
Regarding claim 8, Swindell teaches:
The method according to claim 3, wherein the relative position of said operator in the work environment is determined as a function of the distances from said tag to the closest segments of said exclusion zone (FIG. 6, 7).
Regarding claim 9, Swindell teaches (FIG. 7):
The method according to claim 1, wherein said operator is provided with a communication terminal implementing software functions configured so as to receive said warning signal and inform said operator by way of an audible, vibratory and/or light signal ([0085] – [0087]).
Regarding claim 10, Swindell teaches:
The method according to claim 1, wherein said operator is provided with a communication terminal implementing software functions configured so as to provide global position information for said operator in the work environment and display, during a display step, the digital model of said work environment with the position of said operator as a function of the global position information and the relative position of said operator determined during the determination step ([0085] – [0087]).
Regarding claim 16, Swindell teaches:
The method according to claim 1, wherein the generation of said warning signal is carried out as a function of the determined authorisation level associated with the operator carrying said electronic tag, said authorisation level being previously recorded in storage means of said tag ([0057]).

Regarding claims 17 – 19, Swindell teaches the limitations of the system claims as applied to the method limitations of claim 1, and program modules and computing hardware [0015] – [0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Swindell et al. (US 2017/0269189).

Regarding claim 5, Swindell teaches using any type of wireless technology [0029], but fails to expressly disclose using UWB:
The method according to claim 1, wherein the at least one beacon and said tag are capable of communicating with one another according to a communication protocol of the UWB type configured so as to determine the distance between the tag and said at least one beacon.
However, the applicant states that ultrawide band technology is the most common technology for location techniques. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize whatever wireless signal technology was necessary or expedient, including implementation using UWB devices, since Swindell teaches any wireless technology may be used and the applicant has not provided any teachings for why UWB is novel or non-obvious.

Regarding claim 7, Swindell teaches using any type of wireless technology [0029] and calibration of beacon distance [0048], [0067] – [0069], but fails to expressly disclose using UWB:
The method according to claim 3, wherein said at least two beacons are capable of communicating with one another according to a communication protocol of the UWB type configured so as to determine the distances between said at least two beacons.
.

Claims 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swindell et al. (US 2017/0269189) as applied to claim 1 above, and further in view of Messier et al. (US 2017/0316677).

Regarding claim 11, Swindell teaches monitoring device movement and adjusting virtual device position ([0081]), but fails to expressly disclose:
The method according to claim 1, wherein the electronic tag is provided with at least one additional sensor of the accelerometer type for example, capable of detecting, during a step, a fall and/or potential accident for example when said operator crosses the virtual safety cordon and penetrates said exclusion zone.
However, Messier teaches wearable locators including accelerometers for such purposes as fall condition ([0120]) and beacons arranged throughout a facility for location monitoring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the accelerometer hardware of Messier in the device of Swindell for the predictable advantage of monitoring users for falls or accidents.
Regarding claim 12, Swindell teaches notifying security personnel when secure locations are entered, but fails to expressly disclose:
The method according to claim 11, wherein each operator is provided with a tag and is warned by an audible, vibratory and/or light signal when entering an exclusion zone, in the case of a fall and/or in the case of a possible accident suffered by one of said operators.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the accelerometer hardware of Messier in the device of Swindell for the predictable advantage of monitoring users for falls or accidents and alerting others for assistance.

Regarding claim 13, Swindell teaches recalibration after beacon movement [0069], but fails to expressly disclose:
The method according to claim 1, which method comprises, during the use phase, continuous self-diagnostics so as to detect the displacement and/or failure of at least one beacon and alert at least one operator thereof.
However, Messier teaches actively monitoring beacons for potential failures and providing feedback to individual locators ([0074] – [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the active beacon monitoring and notification process of Messier in the system of Swindell for the predictable advantage of capturing beacon issues and resolving them.

Regarding claim 14, Swindell fails to expressly disclose:
The method according to claim 1, wherein the relative position of said operator in the work environment is determined according to a period determined dynamically as a function of the distance measured between the last position of said operator and the virtual safety cordon.
However, Messier teaches intelligent power saving modes for selectively and dynamically adjusting countdown intervals based on location ([0124] – [0131]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the intelligent power saving processes of Messier in the system of Swindell for the predictable advantage of improving tag battery life.
Regarding claim 15, Swindell fails to expressly disclose:
The method according to claim 14, wherein the greater the distance measured between the last position of said operator and the virtual safety cordon, the longer the period for carrying out the next determination step.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the intelligent power saving processes of Messier in the system of Swindell for the predictable advantage of improving tag battery life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0286289 – teaches visual displays of virtual environments based on beacon placements along with notifications of warnings when entering unauthorized areas
US 2017/0127237 – teaches beacon based workzone safety systems including body worn tags for monitoring and alerting users of proximity to danger and includes notification systems to others in case of emergency

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624